Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claim 12-21 are pending.
Claim 14, 15 are objected to.
Claim 12, 13,16-21 are rejected.
Response to Arguments
The 112(b) rejection has been withdrawn in light of applicant amendment.
Applicant’s arguments with respect to claim(s) 12, 13,16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 12-15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-PG-PUB 2020/0067754 A1) an in view of Si et al. (US-PG-PUB 2019/0200307 A1) and in view Ko of (EP3713136 A1).


The application is about locating of synchronization frequency location and is shown in fig. 5 below.

    PNG
    media_image1.png
    458
    683
    media_image1.png
    Greyscale

The primary reference Jung is about location of frequency domain resource block and is shown in fig. 3 

    PNG
    media_image2.png
    205
    374
    media_image2.png
    Greyscale

The secondary reference Si is about ss/PBCH block frequency location and is shown in fig. 9

    PNG
    media_image3.png
    452
    661
    media_image3.png
    Greyscale

The 3rd reference is about transmitting and receiving reference signal and is shown in fig. 11


    PNG
    media_image4.png
    698
    1252
    media_image4.png
    Greyscale

As to claim 12. Jung teaches a terminal (Jung fig.2 a Ue 205) comprising:
a receiver (Jung fig.3 a transceiver i.e. transmitter/receiver) that receives a 
synchronization signal/physical broadcast channel (SS/PBCH) block (Jung fig.3 [0060] SS burst being detected by Ue and [0063] burst may include a PBCH) including a first information element regarding a subcarrier offset (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] of application specification as filed based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is the offset to "Point A," where "Point A" serves as a common reference point for resource block grids.  In certain embodiments, the second scalar is 12-k_ssb (indicated via parameter "ssb-SubcarrierOffset" in MIB)),
 and a second information element regarding a downlink control channel for system information (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] of application specification as filed based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is the offset to "Point A," where "Point A" serves as a common reference point for resource block grids.  In certain embodiments, the second scalar is 12-k_ssb (indicated via parameter "ssb-SubcarrierOffset" in MIB),
	Jung teaches a processor (Jung fig.3 a controller 305) that, when information is indicated by using the first information element, 
determines an offset from the SS/PBCH block to another SS/PBCH block (Jung teaches [0151] scalar representing a RB  offset in MIB [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset"  indicated by MIB  being used to determine a frequency location with a synchronization signal and In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1) or a range within which another SS/PBCH block is not present, by using at least one of the first information element and the second information element(Jung teaches [0151][0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset"  indicated by MIB  being used to determine a frequency location with a synchronization signal).
However, Jung does not expressly teach using bit information to determine an offset from the SS/PBCH block to another SS/PBCH block
	However, Si from a similar field of endeavor teaches using bit information to determine an offset from the SS/PBCH block to another SS/PBCH block (Si, non-provisional, [0111] [0119] bits part of RMSI provided in PBCH by base station being used to indicate the location i.e. offset of next order SS/PBCH block see also, provisional application 62/608,768 page 4, paragraph 4),
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Si and the teaching of Jung to use bit indication in order to determine SSB position thus saving time. Because Si teaches a method of ssb frequency location thus providing for efficient spectrum utilization (Si [0013]).
The combination of Jung and Si does not teach wherein, when the bit information is a first bit value, the processor determines a range within which the another SS/PBCH block is not present, based on bit information included in the second information element.
However, Ko from a similar field of endeavor teaches wherein, when the bit information is a first bit value(Ko [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present), the processor determines a range within which another SS/PBCH block is not present, based on bit information included in the second information element (looking at applicant specification the limitation “not present” is being described as not transmitted see [0041] based on this Ko [0099] position of actually transmitted SS/PBCH being indicated and [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ko and the combined (Ko [0018]).

As to claim 16. The combination of Jung, Si and Ko teaches all the limitations of parent claim 12, Jung teaches wherein the first information element is ssb- SubcarrierOffset and the second information element is pdcch-ConfigSIB1 (Jung teaches [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is 
the offset to "Point A," where "Point A" serves as a common reference point for 
resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)).

As to claim 17. combination of Jung, Si and Ko teaches all the limitations of parent claim 13, Jung teaches wherein the first information element is ssb- SubcarrierOffset and the second information element is pdech-ConfigSIB1 (Jung teaches [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is 
the offset to "Point A," where "Point A" serves as a common reference point for 
resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)).

As to claim 18. combination of Jung, Si and Ko all the limitations of parent claim 14, Jung teaches wherein the first information element is ssb- SubcarrierOffset and the second information element is pdcch-ConfigSIB1(Jung teaches [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is 
the offset to "Point A," where "Point A" serves as a common reference point for 
resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)).

As to claim 19. Jung teaches a radio communication method (Jung fig.2 a Ue 205 which works according to a method) comprising:
receiving (Jung fig.3 a transceiver i.e. transmitter/receiver) a synchronization signal/physical broadcast channel (SS/PBCH) block (Jung fig.3 [0060] SS burst being detected by Ue and [0063] burst may include a PBCH)  
including a first information element regarding a subcarrier offset (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] of application specification as filed based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is the offset to "Point A," where "Point A" serves as a common reference point for resource block grids.  In certain embodiments, the second scalar is 12-k_ssb (indicated via parameter "ssb-SubcarrierOffset" in MIB)).
 and a second information element regarding a downlink control channel for system information (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] of application specification as filed based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is 
the offset to "Point A," where "Point A" serves as a common reference point for 
resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)).
 and
when information is indicated by using the first information element, determining an
offset from the SS/PBCH block to another SS/PBCH block (Jung teaches [0151] scalar representing a RB  offset in MIB [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset"  indicated by MIB  being used to determine a frequency location with a synchronization signal)  or a range within which another SS/PBCH block is not present, by using at least one of the first information element and the second information element(Jung teaches [0151][0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset"  indicated by MIB  being used to determine a frequency location with a synchronization signal).

	However, Si from a similar field of endeavor teaches using bit information to determine an offset from the SS/PBCH block to another SS/PBCH block (Si, non-provisional, [0111] [0119] bits part of RMSI provided in PBCH by base station being used to indicate the location i.e. offset of next order SS/PBCH block see also, provisional application 62/608,768 page 4, paragraph 4),
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Si and the teaching of Jung to use bit indication in order to determine SSB position thus saving time. Because Si teaches a method of ssb frequency location thus providing for efficient spectrum utilization (Si [0013]).
	The combination of Jung and Si does not teach wherein, when the bit information is a first bit value, the processor determines a range within which the another SS/PBCH block is not present, based on bit information included in the second information element.
However, Ko from a similar field of endeavor teaches wherein, when the bit information is a first bit value(Ko [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present), the processor determines a range within which another SS/PBCH block is not present, based on bit information included in the second information element (looking at applicant specification the limitation “not present” is being described as not transmitted see [0041] based on this Ko [0099] position of actually transmitted SS/PBCH being indicated and [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ko and the combined teaching of Jung and Si to use bitmap to indicate presence of SSB/PBCH (actually transmitted) and non-presence of SSB/PBCH (not being transmitted). Because Ko teaches a method of reducing decoding complexity, thus providing efficient spectrum utilization (Ko [0018]).

As to claim 20. Jung teaches a base station (Jung fig.2 gnb 210), comprising:
a transmitter that transmits a synchronization signal/physical broadcast 
channel (SS/PBCH) block (Jung fig.3 [0060] SS burst being detected/received i.e. transmitted by gnb, by Ue and [0063] burst may include a PBCH) including a first information element regarding a subcarrier offset (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is 
the offset to "Point A," where "Point A" serves as a common reference point for 
resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)),
 (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is 
the offset to "Point A," where "Point A" serves as a common reference point for 
resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)).
and
a processor (Jung fig.3 a controller 305), that, when information is indicated by using the first information 
	element, control to notify an offset from the SS/PBCH block (Jung teaches [0151] scalar representing a RB offset in MIB [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset” indicated by MIB being used to determine a frequency location with a synchronization signal and [0147] an indication to indicate i.e. notify a spacing value), to another 
	SS/PBCH block or a range within which another SS/PBCH block is not present, 
	by using at least one of the first information element and the second information element (Jung teaches [0151] [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset” indicated by MIB being used to determine a frequency location with a synchronization signal).
However, Jung does not expressly teach using bit information to determine an offset from the SS/PBCH block to another SS/PBCH block,
	However, Si from a similar field of endeavor teaches using bit information to determine an offset from the SS/PBCH block to another SS/PBCH block (Si, non-provisional, [0111] [0119] bits part of RMSI provided in PBCH by base station being used to indicate the location i.e. offset of next order SS/PBCH block see also, provisional application 62/608,768 page 4, paragraph 4), 
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Si and the teaching of Jung to use bit indication in order to determine SSB position thus saving time. Because Si teaches a method of ssb frequency location thus providing for efficient spectrum utilization (Si [0013]).
The combination of Jung and Si does not teach wherein, when the bit information is a first bit value, the processor determines a range within which the another SS/PBCH block is not present, based on bit information included in the second information element.
However, Ko from a similar field of endeavor teaches wherein, when the bit information is a first bit value(Ko [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present), the processor determines a range within which another SS/PBCH block is not present, based on bit information included in the second information element (looking at applicant specification the limitation “not present” is being described as not transmitted see [0041] based on this Ko [0099] position of actually transmitted SS/PBCH being indicated and [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ko and the combined teaching of Jung and Si to use bitmap to indicate presence of SSB/PBCH (actually transmitted) and non-presence of SSB/PBCH (not being transmitted). Because Ko teaches a method of reducing decoding complexity, thus providing efficient spectrum utilization (Ko [0018]).

As to claim 21. Jung teaches a system (fig.2 a system) comprising a terminal (Jung fig.2 a Ue 205), and a base station (Jung fig.2 gnb 210), wherein 
the terminal (Jung fig.2 a Ue 205), comprises: 
a receiver that receives (Jung fig.3 a transceiver i.e. transmitter/receiver), a synchronization signal/physical 
broadcast channel (SS/PBCH) block (Jung fig.3 [0060] SS burst being detected/received i.e. transmitted by gnb, by Ue and [0063] burst may include a PBCH) including a first information element 
regarding a subcarrier offset (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is 
the offset to "Point A," where "Point A" serves as a common reference point for 
resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)).
 and a second information element regarding a downlink control channel for system information (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is the offset to "Point A," where "Point A" serves as a common reference point for resource block grids.  In certain embodiments, the second scalar is 12-k_ssb (indicated via parameter "ssb-SubcarrierOffset" in MIB)).
 and
 a processor of the terminal (Jung fig.3 a controller 305), that, when information is indicated by using the
 first information element, control to notify  an offset from the SS/PBCH block to another SS/PBCH block (Jung teaches [0151] scalar representing a RB  offset in MIB [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset” indicated by MIB being used to determine a frequency location with a synchronization signal and [0147] an indication to indicate i.e. notify a spacing value), or a range within which another SS/PBCH block is not present, by using at least one of the first information element and the second information element(Jung teaches [0151][0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset"  indicated by MIB  being used to determine a frequency location with a synchronization signal), 
and the base station (Jung fig. 2 gnb 210), comprises:
a transmitter (Jung fig. 4 transceiver 425) that transmits the SS/PBCH block (Jung fig.3 [0060] SS burst being detected/received i.e. transmitted by gnb, by Ue and [0063] burst may include a PBCH) including the first information
 element and the second information element (looking at applicant specification does not exactly differentiate between a first and second information element and see also [0211] based on this Jung [0065] Ue receiving first scalar i.e. First information element and second scalar i.e. Second information element indicated by system information and [0069] first scalar corresponding to a frequency offset and see also [0151] In certain embodiments, the first scalar is the RB offset in MIB (e.g., indicated via parameter "pdcch-ConfigSIB1")-1.  In certain embodiments, the first scalar is the offset to "Point A," where "Point A" serves as a common reference point for resource block grids.  In certain embodiments, the second scalar is 12-k_ssb 
(indicated via parameter "ssb-SubcarrierOffset" in MIB)).
and a processor of the base station (Jung fig. 4 a controller 405) that, when information is indicated by using 
(Jung teaches [0151] [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset” indicated by MIB being used to determine a frequency location with a synchronization signal), an offset from the SS/PBCH block 
	to another SS/PBCH block (Jung teaches [0151] [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset” indicated by MIB being used to determine a frequency location with a synchronization signal) or a range within which another SS/PBCH block is not 
	present, by using at least one of the first information element and the second 
	information element (Jung teaches [0151] [0152] a scalar i.e. "pdcch-ConfigSIB1" or "ssb-SubcarrierOffset” indicated by MIB being used to determine a frequency location with a synchronization signal).
However, Jung does not expressly teach using bit information to determine an offset from the SS/PBCH block to another SS/PBCH block 
	However, Si from a similar field of endeavor teaches using bit information to determine an offset from the SS/PBCH block to another SS/PBCH block (Si, non-provisional, [0111] [0119] bits part of RMSI provided in PBCH by base station being used to indicate the location i.e. offset of next order SS/PBCH block see also, provisional application 62/608,768 page 4, paragraph 4), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Si and the teaching of Jung to use bit indication in order to determine SSB position thus saving time. Because Si teaches a method of ssb frequency location thus providing for efficient spectrum utilization (Si [0013]).

However, Ko from a similar field of endeavor teaches wherein, when the bit information is a first bit value(Ko [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present), the processor determines a range within which another SS/PBCH block is not present, based on bit information included in the second information element (looking at applicant specification the limitation “not present” is being described as not transmitted see [0041] based on this Ko [0099] position of actually transmitted SS/PBCH being indicated and [0100] – [0102] a bitmap being used to indicate SS/PBCH which is not being transmitted i.e. not present).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ko and the combined teaching of Jung and Si to use bitmap to indicate presence of SSB/PBCH (actually transmitted) and non-presence of SSB/PBCH (not being transmitted). Because Ko teaches a method of reducing decoding complexity, thus providing efficient spectrum utilization (Ko [0018]).

Allowable Subject Matter
14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 14: Jung et al. (US-PG-PUB 2020/0067754 A1) teaches Apparatuses, methods, and systems are disclosed for determining a location of a frequency- domain resource block using frequency spacing values. One apparatus includes a transceiver that communicates with a base station in a mobile communication network a processor that determines a 5 first spacing value for frequency locations within a frequency range and determines a second spacing value for frequency locations within the frequency range. The processor receives (via the transceiver) information of a first scalar and a second scalar and determines a location of a set of frequency-domain resource blocks using a location of a reference resource block. Here, the location of the reference resource block is based on the sum of a product of the first scalar and the first spacing value and a product of the second scalar and the second spacing value. The apparatus receives data from the base station on the set of frequency-domain resource blocks. 
On the other hand, Si teaches A UE in a wireless communication system is provided. The UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH using a first frequency location (GSCN-Current) over downlink channels, GSCN-Current being based on a set of predefined synchronization rasters that is determined by a global synchronization channel number (GSCN). The UE further comprises a processor operably connected to the transceiver, the processor configured to determine the SS/PBCH block, identify content of a PBCH included in the determined 
However, it’s not obvious for one of ordinary skill in the art before the effective filling date of the application to combine all references together to teach the limitations specified in the independent claim 13-15
More specifically the allowable subject matter is described in the specification as published fig.6 and its corresponding description 
Specifically, to the other limitations with the combination including: wherein, when the bit information is a second bit value, the control section determines an offset to the another SS/PBCH block, based on bit information in the first information element and bit information in the second information element.
Therefore claim 14 is allowable over the prior art of record.
As to claim 15: Jung et al. (US-PG-PUB 2020/0067754 A1) teaches Apparatuses, methods, and systems are disclosed for determining a location of a frequency- domain resource block using frequency spacing values. One apparatus includes a transceiver that communicates with a base station in a mobile communication network a processor that determines a 5 first spacing value for frequency locations within a frequency range and determines a second spacing value for frequency locations within the frequency range. The processor receives (via the transceiver) information of a first scalar and a second scalar and determines a location of a set of frequency-domain resource blocks using a location of a reference resource 
On the other hand, Si teaches A UE in a wireless communication system is provided. The UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH using a first frequency location (GSCN-Current) over downlink channels, GSCN-Current being based on a set of predefined synchronization rasters that is determined by a global synchronization channel number (GSCN). The UE further comprises a processor operably connected to the transceiver, the processor configured to determine the SS/PBCH block, identify content of a PBCH included in the determined SS/PBCH block, determine a configuration for at least one of the SS/PBCH block that is associated with a PDCCH including scheduling information for RMSI on the GSCN-Current or the SS/PBCH block that is not associated with the PDCCH including the scheduling information for the RMSI on the GSCN-Current.
However, it’s not obvious for one of ordinary skill in the art before the effective filling date of the application to combine all references together to teach the limitations specified in the independent claim 13-15
More specifically the allowable subject matter is described in the specification as published fig.6 and its corresponding description 
Specifically, to the other limitations with the combination including: wherein, when the bit information is a second bit value, the control section determines an offset to the 
Therefore claim 15 is allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wang (US-PG-PUB 2020/0389871 A1), Kim et al. (US-PG-PUB 2020/0146041 A1), Liu et al. (US-PG-PUB 2020/0314777 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412